
	

114 HR 1783 IH: Buffalo Bayou National Heritage Area Act
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1783
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2015
			Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To establish the Buffalo Bayou National Heritage Area in the State of Texas, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Buffalo Bayou National Heritage Area Act. 2.DefinitionsIn this Act:
 (1)Heritage areaThe term Heritage Area means the Buffalo Bayou National Heritage Area, established in this Act. (2)Management entityThe term management entity means the management entity for the Heritage Area designated by this Act.
 (3)Management planThe term management plan means the management plan for the Heritage Area required under this Act. (4)MapThe term map means the map entitled Buffalo Bayou National Heritage Area Proposed Boundary, numbered T11/101,592, and dated March 2010.
 (5)SecretaryThe term Secretary means the Secretary of the Interior. (6)StateThe term State means the State of Texas.
			3.Buffalo Bayou National Heritage Area
 (a)EstablishmentThere is established in the State the Buffalo Bayou National Heritage Area. (b)BoundariesThe Heritage Area shall consist of areas included in the map in Harris County, Texas.
 (c)MapA map of the Heritage Area shall be— (1)included in the management plan; and
 (2)on file and available for public inspection in the appropriate offices of the National Park Service.
 (d)Management entityThe management entity for the Heritage Area shall be the Buffalo Bayou National Heritage Area Corporation.
 4.AdministrationThe management entity shall— (1)in accordance with section 5, prepare and submit a management plan for the Heritage Area to the Secretary;
 (2)assist units of local government, regional planning organizations, and nonprofit organizations in carrying out the approved management plan by—
 (A)carrying out programs and projects that recognize, protect, and enhance important resource values in the Heritage Area;
 (B)establishing and maintaining interpretive exhibits and programs in the Heritage Area; (C)developing recreational and educational opportunities in the Heritage Area;
 (D)increasing public awareness of, and appreciation for, natural, historical, scenic, and cultural resources of the Heritage Area;
 (E)protecting and restoring historic sites and buildings in the Heritage Area that are consistent with Heritage Area themes;
 (F)ensuring that clear, consistent, and appropriate signs identifying points of public access, and sites of interest are posted throughout the Heritage Area; and
 (G)promoting a wide range of partnerships among governments, organizations, and individuals to further the Heritage Area;
 (3)consider the interests of diverse units of government, businesses, organizations, and individuals in the Heritage Area in the preparation and implementation of the management plan;
 (4)conduct meetings open to the public at least semiannually regarding the development and implementation of the management plan; and
 (5)submit an annual report to the Secretary that describes the activities, expenses, and income of the management entity (including grants to any other entities during the year that the report is made).
			5.Management plan
 (a)In generalNot later than 3 years after the date of enactment of this Act, the management entity shall submit to the Secretary for approval a proposed management plan for the Heritage Area.
 (b)RequirementsThe management plan shall— (1)incorporate an integrated and cooperative approach for the protection, enhancement, and interpretation of the natural, cultural, historic, scenic, and recreational resources of the Heritage Area;
 (2)take into consideration State and local plans; (3)include—
 (A)an inventory of— (i)the resources located in the core area described in section 4(b); and
 (ii)any other property in the core area that— (I)is related to the themes of the Heritage Area; and
 (II)should be preserved, restored, managed, or maintained because of the significance of the property; (B)comprehensive policies, strategies, and recommendations for conservation, funding, management, and development of the Heritage Area;
 (C)a description of actions that governments, private organizations, and individuals have agreed to take to protect the natural, historical, and cultural resources of the Heritage Area;
 (D)a program of implementation for the management plan by the management entity that includes a description of actions to facilitate ongoing collaboration among partners to—
 (i)promote plans for resource protection, restoration, and construction; and (ii)specific commitments for implementation that have been made by the management entity or any government, organization, or individual for the first 5 years of operation;
 (E)the identification of sources of funding for carrying out the management plan; (F)analysis and recommendations for means by which local, State, and Federal programs, including the role of the National Park Service in the Heritage Area, may best be coordinated to carry out this Act; and
 (G)an interpretive plan for the Heritage Area; and (4)recommend policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the natural, historical, cultural, educational, scenic, and recreational resources of the Heritage Area.
 (c)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after the date of enactment of this Act, the management entity shall be ineligible to receive the designation of a National Heritage Area under this Act until the date that the Secretary receives and approves the management plan.
			(d)Approval or disapproval of management plan
 (1)In generalNot later than 180 days after the date of receipt of the management plan under subsection (a), the Secretary, in consultation with the State, shall approve or disapprove the management plan.
 (2)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— (A)the management entity is representative of the diverse interests of the Heritage Area, including governments, natural and historic resource protection organizations, educational institutions, businesses, and recreational organizations;
 (B)the management entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan; and
 (C)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, historical, and cultural resources of the Heritage Area.
 (3)Action following disapprovalIf the Secretary disapproves the management plan under paragraph (1), the Secretary shall— (A)advise the management entity in writing of the reasons for the disapproval;
 (B)make recommendations for revisions to the management plan; and (C)not later than 180 days after the receipt of any proposed revision of the management plan from the management entity, approve or disapprove the proposed revision.
 (4)AmendmentsThe Secretary shall approve or disapprove each amendment to the management plan that the Secretary determines makes a substantial change to the management plan.
				6.Relationship to other Federal agencies
 (a)In generalNothing in this Act affects the authority of a Federal agency to provide technical or financial assistance under any other law.
 (b)Consultation and coordinationThe head of any Federal agency planning to conduct activities that may have an impact on the Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the management entity to the maximum extent practicable.
 (c)Other Federal agenciesNothing in this Act— (1)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;
 (2)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or
 (3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.
 7.Private property protectionNothing in this Act— (1)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area;
 (2)requires any property owner to permit public access (including access by Federal, State, or local agencies) to the property of the property owner, or to modify public access or use of property of the property owner under any other Federal, State, or local law;
 (3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State or local agency, or conveys any land use or other regulatory authority to the management entity;
 (4)authorizes or implies the reservation or appropriation of water or water rights; (5)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; or
 (6)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property.
			8.Water rights
 (a)Statement of policyNothing in this Act is meant to modify the Rio Grande Natural Area Act. (b)ApplicabilityNothing in this Act—
 (1)amends, modifies, or is in conflict with the Act of May 31, 1939 (53 Stat. 785, chapter 155); (2)authorizes the regulation of private land in the Heritage Area;
 (3)authorizes the imposition of any mandatory streamflow requirements; (4)creates an express or implied Federal reserved water right;
 (5)imposes any Federal water quality standard within or upstream of the Heritage Area that is more restrictive than would be applicable had the Heritage Area not been established; or
 (6)prevents the State of Texas from acquiring an instream flow through the Heritage Area under the terms, conditions, and limitations of State law to assist in protecting the natural environment to the extent and for the purposes authorized by State law.
				9.Evaluation Report
 (a)In generalTen years after the establishment of the Heritage Area, the Secretary shall— (1)conduct an evaluation of the accomplishments of the Heritage Area; and
 (2)prepare a report in accordance with subsection (c). (b)EvaluationAn evaluation conducted under subsection (a)(1) shall—
 (1)assess the progress of the management entity with respect to— (A)accomplishing the purposes of this Act for the Heritage Area; and
 (B)achieving the goals and objectives of the approved management plan for the Heritage Area; (2)analyze the Federal, State, local, and private investments in the Heritage Area to determine the impact of the investments; and
 (3)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area.
				(c)Report
 (1)In generalBased on the evaluation conducted under subsection (a)(1), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area.
 (2)Submission to congressOn completion of the report, the Secretary shall submit the report to— (A)the Committee on Energy and Natural Resources of the Senate; and
 (B)the Committee on Natural Resources of the House of Representatives.  